Citation Nr: 0411367	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a non-
union fracture of the right carpal scaphoid (major), currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 1955.

The issues on appeal arose from a Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision.  

Due to the veteran's change of address, his claims file was 
transferred from the VA RO in Los Angeles, California to the in 
Phoenix, Arizona RO for jurisdictional purposes.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.  

The CAVC has held that section 5103(a), as amended by the VCAA of 
2000 and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within a year of receipt.).

Importantly, the Board recognizes that the issues on appeal remain 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Importantly, the Board notes that the fulfillment of the statutory 
duty to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Also, the duty to assist includes an 
examination that adequately evaluates the functional impairment 
due to pain caused by the service- connected condition.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  The September 2002 VA general medical examination 
appears inadequate for rating purposes.

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support the claim 
includes obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his residuals of a non-union 
fracture of the right carpal scaphoid (major) from approximately 
March 1995 to the present.  He should be requested to complete and 
return the appropriate release forms so that VA can obtain any 
identified evidence.  All identified private treatment records 
should be requested directly from the healthcare providers.  
Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  All information which is 
not duplicative of evidence already received should be associated 
with the claims file.

3.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

4.  Following the above, the VBA AMC should arrange for a VA 
special orthopedic examination of the veteran by an orthopedic 
surgeon or other available appropriate medical specialist 
including on a fee basis, if necessary, for the purpose of 
ascertaining the current nature and extent of severity of 
residuals of a non-union fracture of the right carpal scaphoid 
(major).

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.

The examiner must annotate the examination report that the claims 
file was in fact made available for review in conjunction with the 
examination.  Any further indicated special studies must be 
conducted. It is requested that the examiner address the following 
medical issues:

The examiner should determine the extent and degree of severity of 
the veteran's residuals of a non-union fracture of the right 
carpal scaphoid (major) manifested by limitation of motion of the 
right wrist.

The examiner should be requested to report range of motion and 
degrees of arc in all planes with an explanation as to what is 
normal range of motion of the right wrist.  All findings and 
diagnoses should be reported in detail.

The examiner must identify all orthopedic manifestations of the 
service-connected residuals of a non-union fracture of the right 
carpal scaphoid (major) disability.  In particular the examiner 
should answer the following questions:

(a) Do the service-connected residuals of a non-union fracture of 
the right carpal scaphoid (major) disability involve only the 
joint structure, or do they also involve the muscles and nerves?

(b) Do the service-connected residuals of a non-union fracture of 
the right carpal scaphoid (major) disability cause weakened 
movement, excess fatigability, and incoordination, and if so, can 
the examiner comment on the severity of these manifestations on 
the ability of the appellant to perform average employment in a 
civil occupation?  If the severity of these manifestations cannot 
be quantified, the examiner should so indicate.

(c) With respect to the subjective complaints of pain, the 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
residuals of a non-union fracture of the right carpal scaphoid 
(major) disability, the presence or absence of changes in 
condition of the skin indicative of disuse due to the service-
connected disability, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected residuals of a non-union fracture of the right carpal 
scaphoid (major) disability.

(d) The examiner is also requested to comment upon whether or not 
there are any other medical or other problems that have an impact 
on the functional capacity affected by the service-connected 
residuals of a non-union fracture of the right carpal scaphoid 
(major), and if such overlap exists, the degree to which the 
nonservice-connected problem(s) creates functional impairment that 
may be dissociated from the impairment caused thereby.  If the 
functional impairment created by the nonservice-connected 
problem(s) cannot be dissociated, the examiner should so indicate.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the claims file to ensure 
that the above requested development has been completed in its 
entirety.  In particular, the RO should review the requested 
examination reports and any expressed opinions to ensure that they 
are responsive to and in complete compliance with the directives 
of this remand and if they are not, the RO should implement 
corrective procedures. The Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development deemed appropriate in 
addition to that specified above the RO should readjudicate the 
veteran's claims of entitlement to an increased evaluation for 
residuals of a non-union fracture of the right carpal scaphoid 
(major) and TDIU.  The RO should document consideration of the 
applicability of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertaining to the issue currently on appeal.  A reasonable period 
of time for a response should be afforded. Thereafter, the case 
should be returned to the Board for further appellate review, if 
otherwise in order. 




By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant until he 
is notified by the RO; however, the appellant is hereby notified 
that failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his claim for 
increased evaluations.  38 C.F.R. § 3.655 (2003).  Moreover, the 
governing regulation provides that failure to report without good 
cause shown for any examination in connection with a claim for an 
increased rating will result in the denial of the claim.  38 
C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 566 (1991).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






